DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Magleby on 5/19/2022.
The application has been amended as follows: 
Claim 1:
In line 1, “A handling device for a transmission, comprising” has been amended to recite --A wind power plant comprising a machine support and a handling device for a transmission, the handling device comprising--.
In line 16, “rotatable by rotation of only” has been amended to recite --rotatable only by rotation of--.
In line 17, “a machine” has been amended to recite --the machine--.

Claim 2:
In line 1, “handling device” has been amended to recite --wind power plant--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Tehrani and Hansen were previously relied upon as the closest art of record. However, the amendments to the claims now require a wind turbine having a machine support, with the claimed handling device fixed in the machine support. While Tehrani is intended to lift turbine components, Tehrani is used in a manufacturing facility and is thus not incorporated as part of a wind power plant, nor would it necessarily have been obvious to have done so. Boulanger, cited in the IDS, is similarly deficient.
Regarding Hansen, the amended claims now require that the first receptacle and the second receptacle are configured such that the transmission is rotatable only by rotation of the first receptacle and the second receptacle. However, Hansen requires actuation of various linear actuators to provide rotation and thus fails to function as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726